Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 28, the prior art of record fails to teach or suggest a measurement system for determining a topography of a substrate comprising one or more controllers configured to control the radiation source to provide the radiation in the presence of a resist-covered substrate in each of a first operational mode and a second operational mode, wherein in the first operational mode the radiation beam has a first spectral intensity distribution providing enhanced performance of the measurement system with respect to the second operational mode in which the radiation beam has a second spectral intensity distribution, different from the first spectral intensity distribution, which provides a reduction of a risk of pre-exposure of the resist covering the substrate in the second operation mode, in combination with all other limitations of claims 1 and 28, respectively.
The previous rejections under 35 USC 112(b) are withdrawn in view of the clarifications provided in the Response After Final Action filed on 12/21/2021. While it is generally known in the art that if a resist is coated on a substrate, it is desired not to irradiate the substrate with light having wavelengths shorter than those of ultraviolet rays in order to prevent exposure of the resist (see para. [0029] of Matsumoto et al. US 2013/0021588), the prior art fails to teach a measurement system for determining topography comprising all the limitations of claims 1 and 2 cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868